Appeal from an order of the Court of Special Sessions of the City of New York, Borough of Brooklyn, granting respondent’s motion to dismiss an information charging her with a violation of section 145 of the Social Welfare Law (obtaining public assistance by fraud). The information was dismissed on the grounds of (1) the lack of timely prosecution and (2) the Statute of Limitations. Order reversed on the law and the facts, motion denied, and information reinstated. The record does not indicate that the information should have been dismissed for the alleged lack of diligence in apprehending respondent after a complaint had been filed in the Magistrate’s Court, a summons issued and a warrant issued thereafter, nor for delay in prosecution after *781the information had been filed in the Court of Special Sessions. A prosecution is commenced, within the meaning of the two-year Statute of Limitations applicable to a misdemeanor, when an information is laid before a magistrate by a complainant charging the commission of a crime, and a warrant of arrest is issued by him (Code Crim. Pro., §§ 142, 144, 148, 150, 676). The prosecution was timely commenced, and it was error to dismiss the information on the ground of the Statute of Limitations.
Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.